DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy et al. (4,692,305 from IDS).
Regarding claims 1-7, Rangaswamy discloses a composite powder alloy composition comprising:
Fe: less than 1 wt%
Cr: 2-25 wt%
Mo: 5-30 wt%
C: 0.2-2.0 wt%
Si: less than about 3 wt%
B: 0.2-2.0 wt%
W: 3-15 wt%
Ta: less than 7 wt%

The prior art overlaps the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).  To one skilled in the art at the time of the invention it would have been obvious to determine the correct amount of each element based on the desired properties of the final product. 
It appears that the CoMoCrSi and the cobalt braze alloy are intermediate products that are used to make up the final product.  The intermediate product do not carry any weight in the final product (mixture of CoMoCrSi powder alloy, and a cobalt braze powder alloy having a lower melting temperature than the CoMoCrSi powder alloy).  Since Rangaswamy teaches the final claimed powder alloy composition, it is the Examiner’s position that Rangaswamy would meet the intermediate limitation wherein the powder alloy composition is formed of a mixture of a CoMoCrSi powder alloy, and a cobalt braze powder alloy.     
Regarding claims 8-9, Rangaswamy discloses an organic binder or carrier comprising a fibrous polymer matrix (column 4 lines 50-60).
Regarding claim 10, since Rangaswamy discloses the powder alloy composition, it is the Examiner’s position that the power alloy is both a CoMoCrSi powder alloy and a cobalt braze powder alloy component (can be used for brazing).

	Regarding claim 13, as stated in the rejection of claim 1, this is an intermediate alloy making up the final alloy.  Since Rangaswamy teaches the final product, the claim limitations are met.  

	 Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive.
The Applicant argues that the CoMoCrSi powder alloy and the cobalt braze alloy are not intermediate products.  The Applicant argues that claim 1 recites a complete and final product that is employed for imparting wear resistance to superalloy articles.  The Applicant argues that Rangaswamy is employed in thermal spray applications and multiple powder alloy compositions with varying melting points produce a coating of heterogeneous architecture and associated heterogenous properties when applied by thermal spraying. 
The Examiner disagrees.  The claim is drawn to a powder alloy composition. The powder alloy composition is made from a mixture of CoMoCrSi powder alloy and a cobalt braze powder alloy.  There are two alloys that are brought together to form a single powder alloy.  Therefore, the two alloys that are mixed together are considered an intermediate product prior to forming the single powder alloy composition.  Since the prior art teaches the claimed composition, it is the Examiner’s position that the claim . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN B SAAD/Primary Examiner, Art Unit 1735